Exhibit 10.3


PLEDGE AGREEMENT
This Pledge Agreement (this "Pledge Agreement"), dated the 9th day of May, 2016,
is made by each of the entities listed on the signature page hereto, and each
other Person that, after the date hereof, becomes bound hereby from time to time
by joinder, assumption or otherwise (such entities listed on the signature page
hereto and such other Persons are, individually a "Pledgor" and collectively the
"Pledgors"), in favor of PNC Bank, National Association ("PNC"), as
administrative agent for the Lenders (as hereinafter defined) (PNC, in such
capacity, together with its successors and assigns, the "Administrative Agent").
W I T N E S S E T H:
WHEREAS, Black Box Corporation, a Delaware corporation, as borrower (the
“Borrower”), the Guarantors (as defined therein) from time to time party
thereto, PNC, and various other financial institutions from time to time party
thereto (each, a "Lender" and collectively, the "Lenders") and Administrative
Agent have entered into that certain Credit Agreement, dated of even date
herewith (as may be amended, restated, modified and/or otherwise supplemented
from time to time, the "Credit Agreement"), which is incorporated herein by
reference thereto, pursuant to which the Borrower, the Guarantors, the Lenders
and Administrative Agent agreed, among other things, that Lenders shall extend
credit to the Borrower as set forth in the Credit Agreement; and
WHEREAS, Lenders have required, as a condition to their making the Loans
pursuant to the Credit Agreement, that each Pledgor create a security interest
in and pledge all of its issued and outstanding membership interests, limited
liability company interests or shares of capital stock, as applicable, of the
companies listed on Exhibit A attached hereto to Administrative Agent (for its
benefit and for the benefit of Lenders) under the terms and conditions set forth
herein; and
WHEREAS, in consideration of the Obligations, each Pledgor has agreed to create
such a security interest and pledge all of its issued and outstanding
partnership interests, membership interests, limited liability company interests
or shares of capital stock, as applicable, of the companies listed on Exhibit A
attached hereto to Administrative Agent (for its benefit and for the benefit of
Lenders) under the terms and conditions set forth herein.
NOW, THEREFORE, in consideration of the premises and in order to induce Lenders
to make the Loans pursuant to the Credit Agreement and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each Pledgor hereby agrees with Administrative Agent as follows:
1.Defined Terms.  Unless otherwise defined herein, terms defined in the Credit
Agreement shall have such defined meanings when used herein, and, for purposes
of this Pledge Agreement, the rules of construction set forth in Section 1.2 of
the Credit Agreement shall apply as if fully set forth herein, mutatis mutandis.







--------------------------------------------------------------------------------





2.    Pledge.  As collateral security for the prompt and complete payment of all
Obligations, each Pledgor hereby pledges to Administrative Agent (for its
benefit and for the benefit of Lenders) its right, title and interest in and to
all of the issued and outstanding capital stock, limited liability company
interests, membership interests, partnership interests, other equity interests
and any and all other investment property which such Pledgor now holds or
hereafter acquires in the issuers as listed on Exhibit A attached hereto and
made a part hereof (which Exhibit shall be and shall be deemed to be updated (i)
upon the issuance by any such issuer of any additional capital stock, limited
liability company interests, membership interests, partnership interests or
equity interests now or hereinafter acquired and (ii) in accordance with Section
14) (the "Pledged Interests"), and hereby grants to Administrative Agent a Prior
Security Interest on its right, title and interest in and to the Pledged
Interests, the interest thereon and all products, proceeds, substitutions,
additions, dividends and other distributions (subject to the terms of the Credit
Agreement) in respect thereof, and all books, records, and papers relating to
the foregoing (all of which are referred to herein as the "Collateral"). The
membership interest certificates, limited liability company interest
certificates, partnership interest certificates or capital stock certificates
collectively representing all of the Pledged Interests now or hereinafter
acquired, together with a transfer power in substantially the form of Exhibit B
hereto with respect to each such membership interest certificate, limited
liability company interest certificate, partnership interest certificate or
capital stock certificate duly signed in blank by each Pledgor, as transferor,
shall be delivered by each Pledgor to Administrative Agent (for its benefit and
for the benefit of Lenders) contemporaneously with the execution of this Pledge
Agreement and promptly following any acquisition of additional membership
interests, limited liability company interests, partnership interests or shares
of capital stock by each Pledgor that is represented by a new membership
interest certificate, limited liability company interest certificate,
partnership interest certificate or stock certificate.


3.    Rights of Pledgors. Prior to the occurrence of an Event of Default under
the Credit Agreement, each Pledgor shall have all voting and other rights,
powers, privileges and preferences pertaining to the Collateral, subject to the
terms of this Pledge Agreement, and Administrative Agent (for its benefit and
for the benefit of Lenders) shall not be entitled to any of such rights by
reason of its possession of the Pledged Interests.
4.    Covenants of Pledgors. Each Pledgor agrees that it will not (i) sell,
assign (by operation of law or otherwise) transfer, exchange or otherwise
dispose of, or grant any option with respect to, any of the Collateral, in each
case except as provided for in the Credit Agreement, (ii) create or permit to
exist any Lien or option upon or with respect to any of the Collateral, except
for the Lien under this Pledge Agreement and Permitted Liens, (iii) file any
affidavit for replacement of lost membership interest certificates, limited
liability company interest certificates, partnership interest certificates or
capital stock, if applicable or (iv) vote the Collateral in favor of or consent
to any resolution which might result in any restrictions upon the sale, transfer
or disposition of the Collateral. Each Pledgor further agrees that it will take
all actions necessary to cause the issuers listed on the Exhibits hereto not to
issue any membership interests, limited liability company interests, partnership
interests, capital stock or other securities in addition to or in substitution
for the Collateral or exercise any right with respect to the Collateral which
would materially and adversely affect Administrative Agent's rights in the
Collateral. Each Pledgor further agrees to execute all such instruments,
documents, and papers, and will do all such acts as Administrative Agent may
request from time to time to carry into effect the provisions and intent of this
Pledge Agreement, including, without limitation, the execution of stop transfer
orders, transfer powers and other instruments of assignment executed in blank,
and will do all such other acts as Administrative Agent may request with respect
to the perfection and protection of the Prior Security Interest granted herein
and the assignment effected hereby. Each Pledgor shall, in accordance with
Section 10.15 of the Credit Agreement and Section 2 of this Pledge Agreement,
deliver to Administrative Agent original membership interest certificates,
limited liability company interest certificates, partnership interest
certificates or stock certificates evidencing all of the Pledged Interests (and
appropriate transfer powers duly signed in blank by Pledgor with respect
thereto). As of the time when the respective membership interests, limited
liability company interests or partnership interests comprising the Pledged
Interests are certificated, each Pledgor shall (i) have caused any membership
interest, limited liability company interest or partnership interest comprising
the Pledged Interests to become a "security" within the meaning of, and to be
governed by, Article 8 of the Uniform Commercial Code as in effect in the
jurisdiction of formation and each other applicable jurisdiction and (ii)
deliver evidence to Administrative Agent, in form and substance reasonably
satisfactory to Agent, of the completion of the actions required by clause (i)
above. Once any Pledgor has established that a Pledged Interest is governed by
Article 8, such Pledgor agrees that it shall not, and shall not permit any other


2



--------------------------------------------------------------------------------





Person to cause such Pledged Interest to "opt-out" of Article 8 without the
prior written consent of Administrative Agent.
5.    Release of Collateral.  Subject to any sale or other disposition by
Administrative Agent of the Collateral in accordance with the terms under
Section 7, upon the earlier of the Release Date or Payment In Full, this Pledge
Agreement shall terminate and Administrative Agent shall promptly file, if
applicable, UCC-3 financing statements to release the Liens granted hereunder
and the certificates, transfer powers and any other Collateral in the possession
of the Administrative Agent shall be promptly returned to each Pledgor.
6.    Rights of Administrative Agent.  If an Event of Default has occurred and
is continuing, Administrative Agent may, without notice (except as required
under the UCC), exercise all rights, privileges or options pertaining to any
Collateral as if it were the absolute owner thereof, upon such terms and
conditions as it may determine, all without liability except to account for
property actually received by it and liability arising under the UCC and to the
extent caused by gross negligence or willful misconduct of the Administrative
Agent as determined by a final non-appealable judgment of a court of competent
jurisdiction, but Administrative Agent shall have no duty to exercise any of the
aforesaid rights, privileges or options and shall not be responsible for any
failure to do so or delay in so doing.
7.    Remedies.  If an Event of Default has occurred and is continuing and
Administrative Agent (for its benefit and for the benefit of Lenders), without
demand of performance or other demand, advertisement or notice of any kind
(except the notice specified below of time and place of public or private sale
and notices required pursuant to the Credit Agreement, if any) to or upon each
Pledgor or any other Person (all and each of which demands, advertisements
and/or notices are hereby expressly waived), may forthwith collect, receive,
appropriate and realize upon the Collateral, or any part thereof, and/or may
forthwith sell, assign, give an option or options to purchase, contract to sell
or otherwise dispose of and deliver said Collateral, or any part thereof, in one
or more parcels at public or private sale or sales, at any exchange, broker's
board or at any of Administrative Agent's offices or elsewhere upon such terms
and conditions as it may deem advisable and at such prices as it may deem best,
for cash or on credit or for future delivery without assumption of any credit
risk, with the right of Administrative Agent upon any such sale or sales, public
or private, to purchase the whole or any part of said Collateral so sold, free
of any right of equity of redemption in each Pledgor, which right or equity is
hereby expressly waived or released. Administrative Agent shall apply the net
proceeds of any such collection, recovery, receipt, appropriation, realization
or sale, after deducting all costs and expenses of every kind incurred therein
or incidental to the care, safekeeping or otherwise of any and all of the
Collateral or in any way relating to the rights of Administrative Agent
hereunder, including attorneys' fees and legal expenses, to the payment in whole
or in part of the Obligations in such order as Administrative Agent may elect
(subject to the terms of the Credit Agreement), each Pledgor remaining liable
for any deficiency remaining unpaid after such application, and only after the
application of such net proceeds and after the payment by Administrative Agent
of any other amount required by any provision of law, need Administrative Agent
account for the surplus, if any, to each Pledgor. Each Pledgor agrees that
Administrative Agent shall give at least ten (10) days’ notice of the time and
place of any public sale or of the time after which a private sale or other
intended disposition is to take place and that such notification is reasonable
notification of such matters. No notification need be given to the Pledgor if it
has signed after default a statement renouncing or modifying any right to
notification of sale or other intended disposition. In addition to the rights
and remedies granted to it in this Pledge Agreement and in any other instrument
or agreement securing, evidencing or relating to any of the Obligations,
Administrative Agent shall have all the rights and remedies of a secured party
under the Uniform Commercial Code or other applicable laws. Each Pledgor shall
be liable for the deficiency if the proceeds of any sale or other disposition of
the Collateral are insufficient to pay all amounts to which Administrative Agent
and Lenders are entitled, and the reasonable fees and legal expenses of any
attorneys employed by Administrative Agent to collect such deficiency.


3



--------------------------------------------------------------------------------





8.    Representations, Warranties and Covenants of Pledgors.  Each Pledgor
represents and warrants that: (a) it has, and on the date of delivery to
Administrative Agent of any Collateral, will have, good and marketable title to
the Collateral and full power, authority and legal right to pledge all of its
right, title and interest in and to the Collateral pursuant to this Pledge
Agreement; (b) this Pledge Agreement has been duly executed and delivered by
each Pledgor and constitutes a legal, valid and binding obligation of each
Pledgor enforceable in accordance with its terms; (c) subject to any filings
required by the rules and regulations promulgated by the SEC, no consent of any
other party (including, without limitation, creditors of each Pledgor) and no
consent, license, permit, approval or authorization of, exemption by, notice or
report to or registration, filing or declaration with, any governmental
authority, domestic or foreign, is required to be obtained by each Pledgor in
connection with the execution, delivery or performance of this Pledge Agreement
which has not been obtained; (d) the execution, delivery and performance of this
Pledge Agreement will not violate any provision of any applicable law, or of the
certificate/articles of incorporation, bylaws, certificate of
formation/organization/limited partnership, limited liability company agreement,
limited partnership agreement, any shareholders' agreement or any
securityholders' agreement, as applicable, of each Pledgor or of any mortgage,
indenture, lease, contract or other agreement, instrument or undertaking to
which each Pledgor is a party or which purports to be binding upon each Pledgor
or upon any of their respective assets and will not result in the creation or
imposition of any Lien on any of the assets of each Pledgor except as
contemplated by this Pledge Agreement or by the Credit Agreement or by any other
Loan Document; (e) there are no restrictions on the transferability of the
Collateral to Administrative Agent or with respect to the foreclosure and
transfer thereof by Administrative Agent subject to and in accordance with the
terms of the Credit Agreement and this Pledge Agreement, or, if there are any
such restrictions, any and all restrictions on such transferability have been
duly waived (to the extent permitted by law) with respect to this assignment,
transfer, pledge, and grant of a security interest to Administrative Agent and
with respect to the foreclosure and transfer thereof by Administrative Agent
subject to and in accordance with the terms of the Credit Agreement and this
Pledge Agreement; and (f) the pledge, assignment and delivery of such Collateral
pursuant to this Pledge Agreement will create a Prior Security Interest in the
Collateral subject only to Permitted Liens, and the proceeds thereof, subject to
no prior Lien or to any agreement purporting to grant to any third party a Lien
in the property or assets of each Pledgor which would include the Collateral.
The Collateral is fully paid and nonassessable. Each Pledgor covenants and
agrees that it will defend Administrative Agent's right, title and Lien on the
Collateral and the proceeds thereof against the claims and demands of all
Persons whomsoever; and covenants and agrees that it will have like title to and
the right to pledge any other property at any time hereafter pledged to
Administrative Agent as Collateral hereunder and will defend Administrative
Agent's right thereto and Lien thereon.
9.    No Disposition, Etc.  Except as permitted under the Credit Agreement, each
Pledgor agrees that it will not sell, assign, transfer, exchange or otherwise
dispose of, or grant any option with respect to, the Collateral, nor will it
create, incur or permit to exist any Lien with respect to any of the Collateral,
or any interest therein, or any proceeds thereof, except for the Lien provided
for by this Pledge Agreement and Permitted Liens.
10.    Sale of Collateral.  (a) Each Pledgor recognizes that Administrative
Agent may be unable to effect a public sale of any or all of the Collateral by
reason of certain prohibitions contained in the Securities Act of 1933, as
amended, and applicable state and foreign securities laws, but may be compelled
to resort to one or more private sales thereof to a restricted group of
purchasers who will be obliged to agree, among other things, to acquire such
securities for their own account for investment and not with a view to the
distribution or resale thereof. Each Pledgor acknowledges and agrees that any
such private sale may result in prices and other terms less favorable to the
seller than if such sale were a public sale and, notwithstanding such
circumstances, agrees that such private sale shall be deemed to have been made
in a commercially reasonable manner. Administrative Agent shall be under no
obligation to delay a sale of any of the Collateral for the period of time
necessary to permit each Pledgor to register such securities for public sale
under the Securities Act, or under applicable state and foreign securities laws,
even if each Pledgor would agree to do so.


4



--------------------------------------------------------------------------------





(b)    Each Pledgor further agrees to do or cause to be done all such other acts
and things as may be necessary to make such sale or sale of any portion or all
of the Collateral valid and binding and in compliance with any and all
applicable laws of any Official Body having jurisdiction over any such sale or
sales, all at each Pledgor's expense. Each Pledgor further agrees that a breach
of any of the covenants contained in this paragraph 10 will cause irreparable
injury to Administrative Agent and Lenders, that Administrative Agent and
Lenders have no adequate remedy at law in respect of such breach and, as a
consequence, agrees that each and every covenant contained in this paragraph
shall be specifically enforceable against each Pledgor and each Pledgor hereby
waives and agrees not to assert any defenses against an action for specific
performance of such covenants.
11.    Waivers by Pledgors; Subrogation.
(a)    Each Pledgor (i) waives presentment, demand, notice and protest with
respect to the Collateral; (ii) waives any delay on the part of Administrative
Agent without notice to or consent from each Pledgor; (iii) waives the right to
notice and/or hearing prior to Administrative Agent's exercising of
Administrative Agent's rights and remedies hereunder upon the occurrence of an
event which would constitute a default hereunder or an Event of Default under
the Credit Agreement; (iv) waives any right to require Administrative Agent to
marshal the Collateral with other collateral which secures each Pledgor's
obligations and any similar right to which each Pledgor is or may become
entitled; and (v) waives any right of subrogation, reimbursement, contribution
and any similar rights against issuer of any of the Pledged Interests until the
Obligations are Paid In Full.
(b)    Administrative Agent shall have no duty as to the collection or
protection of the Collateral or any income or distribution thereon, beyond the
safe custody of such of the Collateral as may come into the possession of
Administrative Agent and shall have no duty as to the preservation of rights
against prior parties or any other rights pertaining thereto. Administrative
Agent's rights and remedies may be exercised without resort or regard to any
other source of satisfaction of the Obligations. In no event shall
Administrative Agent have any liability to each Pledgor or otherwise hereunder
except for liability arising out of the gross negligence or willful misconduct
of Administrative Agent.
12.    Further Assurances.  Each Pledgor agrees that at any time and from time
to time upon the written request of Administrative Agent, each Pledgor will
execute and deliver such further documents and do such further acts and things
as Administrative Agent may reasonably request in order to effect the purposes
of this Pledge Agreement.
13.    Severability.  Any provision of this Pledge Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
14.    Exhibit Updates and Joinder.
(a)    To the extent following the date hereof, any Pledgor acquires capital
stock, limited liability company interests, membership interests, partnership
interests, other equity interests or other investment property in any other
Subsidiary of the Pledgors (in each case, other than in Foreign Subsidiaries),
such ownership interests shall, to the extent required pursuant to the terms of
the Credit Agreement, be subject to the terms hereof and, upon such acquisition,
shall be deemed to be Pledged Interests hereunder; and, such Pledgor thereupon
shall deliver to Administrative Agent (i) all such certificates (and related
transfer powers) evidencing any such additional Pledged Interests in accordance
with Section 2, if any, and (ii) an updated Exhibit A.
(b)    Upon the execution and delivery by any other Person of a Guarantor
Joinder (i) such Person shall become a "Pledgor" hereunder with the same force
and effect as if it were originally a party to this Pledge Agreement and named
as a "Pledgor" on the signature pages hereto and (ii) the Exhibits to this
Pledge Agreement shall be deemed updated by the supplemental Exhibits to this
Pledge Agreement delivered pursuant to the terms of such Guarantor Joinder. The
execution and delivery of any such Guarantor Joinder shall not require the
consent of any other Pledgor hereunder, and the rights and obligations of each
Pledgor hereunder shall remain in full force and effect notwithstanding the
addition of any new Pledgor as a party to this Pledge Agreement.


5



--------------------------------------------------------------------------------





15.    No Waiver; Cumulative Remedies.  Administrative Agent shall not, by any
act, delay, omission or otherwise, be deemed to have waived any of its rights or
remedies hereunder and no waiver shall be valid unless in writing, signed by
Administrative Agent, and then only to the extent therein set forth. A waiver by
Administrative Agent of any right or remedy hereunder on any one occasion shall
not be construed as a bar to any right or remedy which Administrative Agent
would otherwise have on any future occasion. No failure to exercise or any delay
in exercising on the part of Administrative Agent, any right, power or privilege
hereunder, shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, power or privilege hereunder preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
The rights and remedies herein provided are cumulative and may be exercised
singly or concurrently, and are not exclusive of any rights or remedies provided
by law.
16.    Counterparts. Any number of counterparts of this Pledge Agreement may be
executed by the parties hereto. Each such counterpart shall be, and shall be
deemed to be, an original instrument, but all such counterparts taken together
shall constitute one and the same agreement. Any signature delivered by a party
by facsimile or electronic transmission (including email transmission of a PDF
image) shall be deemed to be an original signature hereto.
17.    Binding Effect.  This Pledge Agreement and all obligations of each
Pledgor hereunder shall be binding upon the successors and assigns of each
Pledgor, and shall, together with the rights and remedies of Administrative
Agent hereunder, inure to the benefit of Administrative Agent (for its benefit
and for the benefit of Lenders) and its respective successors and permitted
assigns. This Pledge Agreement shall be governed by, and construed and
interpreted in accordance with, the laws of the Commonwealth of Pennsylvania
applied to contracts to be performed wholly within the Commonwealth of
Pennsylvania. The undersigned hereby agrees that any judicial proceeding by each
Pledgor against Administrative Agent or any Lender involving, directly or
indirectly, any matter or claim in any way arising out of, related to or
connected with this Pledge Agreement or any related agreement, shall be brought
only in a federal or state court located in the County of Allegheny,
Commonwealth of Pennsylvania.
18.    EACH PARTY TO THIS PLEDGE AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO
TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (A) ARISING UNDER
THIS PLEDGE AGREEMENT OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH, OR (B) IN ANY WAY CONNECTED WITH OR RELATED OR
INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO
THIS PLEDGE AGREEMENT OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH, OR THE TRANSACTIONS RELATED HERETO OR THERETO
IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN
CONTRACT OR TORT OR OTHERWISE AND EACH PARTY HEREBY CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS PLEDGE AGREEMENT MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE
CONSENTS OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
19.    Notices. All notices and other communications provided for herein shall
be (i) in writing, (ii) delivered and deemed received in accordance with the
procedures set forth in Section 10.5 of the Credit Agreement and (iii) addressed
to the parties at the address, facsimile number or email address provided
therein. Any party hereto may change its address, facsimile number or email
address for notices and other communications hereunder by notice to all of the
other parties hereto in accordance with the foregoing.


6



--------------------------------------------------------------------------------





20.    Power of Attorney Acknowledgment. Each Pledgor acknowledges and agrees
that (a) this Pledge Agreement contains one or more provisions authorizing the
Administrative Agent or other Persons, as applicable (the Administrative Agent
and such other Persons, acting in such capacity, are each an "Authorized
Person"), to act as such Pledgor’s attorney-in-fact or agent (collectively the
"Power of Attorney"); (b) the purpose of the Power of Attorney is to give each
Authorized Person broad powers to take any action which any Authorized Person
may deem necessary or advisable to accomplish the purposes hereof and otherwise
act in the name of each Pledgor; (c) the Power of Attorney is coupled with an
interest and, as such, any Authorized Person, in exercising any of its rights
under the Power of Attorney is not a fiduciary of any Pledgor; (d) any
Authorized Person may exercise any of its rights under the Power of Attorney for
the sole benefit of such Authorized Person, without regard to the interests of
any Pledgor; (e) the Power of Attorney shall in no way be construed as to
benefit any Pledgor; (f) no Authorized Person shall have any duty to exercise
any powers granted by the Power of Attorney for the benefit of any Pledgor or in
any Pledgor’s best interest; (g) no Authorized Person shall have any duty of
loyalty to any Pledgor; (g) each Authorized Person shall, to the extent
exercisable, exercise any and all powers granted by the Power of Attorney solely
for the benefit of such Authorized Person; (h) any rights any Pledgor may have
under 20 Pa.C.S. §§ 5601 - 5612, as amended (the "POA Act") are hereby forever
waived and relinquished; (i) without limiting the generality of the foregoing,
(A) the Power of Attorney shall not be construed in accordance with the
provisions of the POA Act, and (B) no Authorized Person shall have any of the
duties described in 20 Pa.C.S. § 5601.3(b); (j) the Power of Attorney is
irrevocable; and (k) each Pledgor has read and understands the Power of
Attorney.


[INTENTIONALLY LEFT BLANK; SIGNATURE PAGES TO FOLLOW]


7



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, and intending to be legally bound, each Pledgor has caused
this Pledge Agreement to be duly executed and delivered on the day and year
first written above as a document under seal.
PLEDGORS:
Black Box Corporation, a Delaware corporation
ACS Communications, Inc., a Texas corporation
ACS Dataline, LP, a Texas limited partnership
ACS Investors, LLC, a Delaware limited liability
company
BB Technologies, Inc., a Delaware corporation
BBox Holding Company, a Delaware corporation
Black Box Corporation of Pennsylvania, a
Delaware corporation
Black Box Network Services, Inc. – Government
Solutions, a Tennessee corporation
Black Box Services Company, a Delaware
corporation
Delaney Telecom, Inc., a Pennsylvania corporation
InnerWireless, Inc., a Delaware corporation
Midwest Communications Technologies, Inc., an
Ohio corporation
Mutual Telecom Services Inc., a Delaware
corporation
NextiraOne, LLC, a Delaware limited liability
company
NextiraOne Federal, LLC, a Delaware limited
liability company
Norstan, Inc., a Minnesota corporation
Norstan Communications, Inc., a Minnesota
corporation
Nu-Vision Technologies, LLC, a New York
limited liability company
Scottel Voice & Data, Inc., a California
corporation
Teldata Corporation, a Tennessee corporation
Vibes Technologies, Inc., a Minnesota corporation




By: /s/ Timothy C. Huffmyer___________(SEAL)
Timothy C. Huffmyer, in his capacity as
one or more of the following:
President, Vice President, CFO, Treasurer
and/or Secretary








[Signature Page -Pledge Agreement (Black Box)]




8



--------------------------------------------------------------------------------





ACKNOWLEDGMENT


COMMONWEALTH OF PENNSYLVANIA    )            )    SS:
COUNTY OF ALLEGHENY            )
On this, the 6th day of May, 2016, before me, a Notary Public, personally
appeared Timothy C. Huffmyer, who acknowledged himself to be an Authorized
Officer of Black Box Corporation, a Delaware corporation, ACS Communications,
Inc., a Texas corporation, ACS Dataline, LP, a Texas limited partnership, ACS
Investors, LLC, a Delaware limited liability company, BB Technologies, Inc., a
Delaware corporation, BBox Holding Company, a Delaware corporation, Black Box
Corporation of Pennsylvania, a Delaware corporation, Black Box Network Services,
Inc. – Government Solutions, a Tennessee corporation, Black Box Services
Company, a Delaware corporation, Delaney Telecom, Inc., a Pennsylvania
corporation, InnerWireless, Inc., a Delaware corporation, Midwest Communications
Technologies, Inc., an Ohio corporation, Mutual Telecom Services Inc., a
Delaware corporation, NextiraOne, LLC, a Delaware limited liability company,
NextiraOne Federal, LLC, a Delaware limited liability company, Norstan, Inc., a
Minnesota corporation, Norstan Communications, Inc., a Minnesota corporation,
Nu-Vision Technologies, LLC, a New York limited liability company, Scottel Voice
& Data, Inc., a California corporation, Teldata Corporation, a Tennessee
corporation and Vibes Technologies, Inc., a Minnesota corporation (collectively,
the "Loan Parties"), and that he, as such Authorized Officer of the Loan
Parties, executed the foregoing instrument for the purposes therein contained by
signing his name on behalf of the Loan Parties.


IN WITNESS WHEREOF, I hereunto set my hand and official seal.
/s/ Melissa Lamparski Bamonte________
Notary Public
My Commission Expires:
February 4, 2018




























[Signature Page -Pledge Agreement (Black Box)]




9



--------------------------------------------------------------------------------





EXHIBIT A


PLEDGED INTERESTS


Pledgor
Issuer
Pledged Equity Description
Percentage of Interests in Issuer
Certificate No(s). (if applicable)
Black Box Corporation
BBox Holding Company
Stock
100%
2
Black Box Corporation
ACS Communications, Inc.
Stock
100%
1
Black Box Corporation
ADS Telecom, Inc.
Stock
100%
8
Black Box Corporation
B & C Telephone, Inc.
Stock
100%
5
Black Box Corporation
BBOX Holdings Puebla LLC
LLC Interests
100%
N/A
Black Box Corporation
Black Box Services Company
Stock
100%
1
Black Box Corporation
CBS Technologies Corp.
Stock
100%
1
Black Box Corporation
Mutual Telecom Services Inc.
Stock
100%
8
Black Box Corporation
Network Communications Technologies, Inc.
Stock
100%
9
Black Box Corporation
Norstan, Inc.
Stock
100%
1
Black Box Corporation
Scottel Voice & Data, Inc.
Stock
100%
4
Black Box Corporation of Pennsylvania
BB Technologies, Inc.
Stock
100%
3
ACS Communications, Inc.
ACS Dataline, LP
Partnership Interest
1%
(General Partner)
N/A
ACS Communications, Inc.
ACS Dataline of the Northwest, Inc.
Stock
100%
3
ACS Communications, Inc.
ACS Investors, LLC
LLC Interests
100%
N/A
Nu-Vision Technologies, LLC
BCS II, LLC
LLC Interests
100%
N/A



10



--------------------------------------------------------------------------------





BBox Holding Company
Black Box Corporation of Pennsylvania
Stock
100%
2
BBox Holding Company
Black Box Network Services, Inc. – Government Solutions
Stock
100%
7
BBox Holding Company
Black Box Ventures Holding Company
Stock
100%
1
BBox Holding Company
Delaney Telecom, Inc.
Stock
100%
1
BBox Holding Company
InnerWireless, Inc.
Stock
100%
IW-1
BBox Holding Company
LOGOS Communications Systems, Inc.
Stock
100%
8
BBox Holding Company
Midwest Communications Technologies, Inc.
Stock
100%
5
BBox Holding Company
Teldata Corporation
Stock
100%
4
Midwest Communications Technologies, Inc.
Nu-Vision Technologies, LLC
LLC Interests
100%
N/A
Midwest Communications Technologies, Inc.
PS Technologies, LLC
LLC Interests
100%
N/A
Midwest Communications Technologies, Inc.
UCI Communications LLC
LLC Interests
100%
N/A
Norstan Communications, Inc.
NextiraOne, LLC
LLC Interests
100%
8 (Membership Interest Certificate)
Norstan Communications, Inc.
NextiraOne California L.P.
Partnership Interests
1.59%
(General Partner)
N/A
Norstan Communications, Inc.
NextiraOne Federal, LLC
LLC Interests
100%
6 (Membership Interest Certificate)
Norstan Communications, Inc.
NextiraOne New York, LLC
LLC Interests
100%
5 (Membership Interest Certificate)
Norstan Communications, Inc.
Vibes Technologies, Inc.
Stock
100%
2



11



--------------------------------------------------------------------------------





Norstan, Inc.
Norstan Communications, Inc.
Stock
100%
1
NextiraOne Federal LLC
Quanta Systems, LLC
LLC Interests
100%
N/A
NextiraOne, LLC
NXO Installation, LLC
LLC Interests
100%
1 (Membership Interest Certificate)
NextiraOne, LLC
NextiraOne California L.P.
Partnership Interests
98.41%
(Limited Partner)
N/A
ACS Investors, LLC
ACS Dataline, LP
Partnership Interest
99%
(Limited Partner)
N/A



12



--------------------------------------------------------------------------------





EXHIBIT B
FORM OF TRANSFER POWER
FOR VALUE RECEIVED, [_________________],a [_________________] ("Company"),
hereby sells, assigns and transfers unto ________________________________, ____
[membership interests/limited liability company interests/partnership
interests/stock] of [_________________], a [_________________], standing in the
name of Company on the books of said [limited liability company/limited
partnership/general partnership/corporation] and represented by
[Membership/Limited Liability Company/Partnership/Stock] Certificate No. __ and
does hereby irrevocably constitute and appoint _________________________________
as its attorney-in-fact, to transfer said [membership interests/limited
liability company interests/partnership interests/stock] on the books of said
[limited liability company/limited partnership/general partnership/corporation]
with full power of substitution in the premises.
Dated: _____________ ___, ______
[_________________]


By:                
Name:                
Title:                







13

